DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 31-32, 39, 49-53 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose an implantable medical device comprising a plurality of elongate grooves having orthogonally oriented endpoints and a plurality of pores disposed near the orthogonally oriented endpoints.
The most relevant prior art attributed to Banas et al. (US 2002/0017503 A1) discloses an intravascular stent comprising elongate grooves having orthogonally oriented segments (fig. 8).  Banas fails to disclose or fairly suggest orthogonally oriented endpoints and/or a plurality of pores disposed near orthogonally oriented endpoints as required of applicant’s claimed invention. In addition, Walker et al. (US 2011/0276125 A1) discloses a medical device having specific geometric configurations and/or patterns on the surface of the medical device (abstract).  Walker, also, fails to disclose or fairly suggest orthogonally oriented endpoints and/or a plurality of pores disposed near orthogonally oriented endpoints.

For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lee A Holly/Primary Examiner, Art Unit 3726